Title: To John Adams from William Tudor, 26 September 1774
From: Tudor, William
To: Adams, John


     
      Dear Sir
      Boston Sepr. 26th. 1774
     
     Mr. Revere arriv’d late on friday Evening and brought Us your Letters. Each one communicated the animating Intelligence convey’d in them to his particular Circle, and by 11 o’Clock the next Morng. the Contents of your Letters had circulated through the Town. The Assurance you give us of the Unanimity that prevails in the Congress has banish’d the only Fear we had remaining—a Disunion of Sentiments. You would be surpriz’d to see the happy Effect this Assurance has had. The important News flew like Lightning, and as it flew, brightened and invigorated. A convincing Proof of the great Dependence we place in your Counsels and from whence you may form some Idea how anxiously we wait for the Result of your Deliberations. The Luxury and Corruption that has debauch’d and deprav’d all Ranks in great Britain has led them to treat public Virtue as a public Jest, and to consider the Love of one’s Country as the most idle Reverie. But I hope this Country will soon demonstrate to that mistaken Nation, that Patriotism is not a Chimaera, and that Americans in full Vigour retain that heroic Virtue which once directed the Conduct of their Ancestors as well as ours.
     It is now almost four Months since the unrighteous, cruel Port Act took Place, and though it has been carried into Execution with an unparalell’d Severity, the People are resolv’d to keep the Harbour blockaded to Eternity, rather than basely submit to the tyrannic Edicts of a British Parliament, in which every Principle of sound Policy has been made to yield to the Dictates of ministerial Revenge, back’d by royal Obstinacy.
     The Bostonians have learn’d to suffer and their Sufferings have operated in making them more determined. Take one Instance, Sir, among a hundred others. The other Day being at the North End I fell into Conversation with an honest Ship Carpenter. Very dull Times Mr. R.—“Yes Sir very dull. The last Vessel which was upon the Stocks in this Part of the Town was launch’d this Week, and there is not like to be another set up, for the admiral will not let them sail, after they are launched.” This is very discouraging, pray don’t you think it almost Time for Us to submit, pay for the Tea and get the Harbour opened. “Submit! (reply’d the indignant Mechanic) NO—it never can be Time to become Slaves. I have yet got some Pork and Meal, and when they are gone I will eat Clams. And after we have dug up all the Clam Banks, if the Congress will not let Us fight, I will retreat to the Woods. I am always sure of Acorns.”
     What a Roman! By Heavens I glory in being this Man’s fellow Citizen. When I meet with such Sentiments from such a Person, I easily anticipate the Period when Bostonian shall equal Spartan Virtue; and the American Colonies rival in Patriotism and Heroism the most celebrated of the Grecian Republics. Your hum. Servt.
     
      Will Tudor
     
     
      Pray, Sir continue to write me. Your Letters are the best Presents I can receive.
     
    